Title: To George Washington from Thomas Mifflin, 26 December 1793
From: Mifflin, Thomas
To: Washington, George


          
            Sir.
            Phil: 26 Dec. 1793.
          
          Inclosed I have the honor to communicate to you, copies of a letter, which I have
            received from Mr Cassan, the Vice-Consul of the French Republic, and of the answer which
            I have transmitted to him, relatively to the intended departure of the Brigantine Peggy
            for the Mole and Jeremie.
          The sentiments, which I have expressed on this occasion, are in conformity to those
            that were lately communicated to me as yours, in the letter of the Secretary at War,
            dated the 
            instant. I am, with perfect respect,
            Sir, Your most obed. & most Hble Serv.
        